UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6131


JOHN GUY DAVIS,

             Petitioner – Appellant,

      v.

ERIC WILSON, Warden

             Respondent – Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:17-cv-00004-REP-RCY)


Submitted: May 31, 2018                                           Decided: June 7, 2018


Before WYNN, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Guy Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Guy Davis appeals the district court’s order dismissing without prejudice his

28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible

error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm the

district court’s judgment. Davis v. Wilson, No. 3:17-cv-00004-REP-RCY (E.D. Va. Dec.

6, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                          2